DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 2, 4, 5, 8, 9, 10, 11, 15,  17, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu (Fujitsu, “RA-RNTI calculation” cited in March 20, 2020, IDS) in view of (Shao, US Patent No. 10,631,340) in view of ZTE (ZTE, “Remaining details of the RACH procedure”, cited in March 20, 2020, IDS).

 	In regards to claim(s) 1, 9 and 15, Fujitsu discloses a method comprising: transmitting, by a wireless device, a preamble starting from a symbol of a slot in a system frame, wherein the system frame is indicated by a system frame number (See transmitted preamble, “NR preamble format” disclosed in [1 Introduction] and the preambles illustrated in [Fig. 1]. Also as can be seen from [Fig. 1] is the preamble starts from a symbol of a slot. Additionally in regards to the preamble starting from a symbol of a slot, in a system frame, this feature can be see in [Page, 1 Proposal 1] where RA-RNTI formula includes SFN_id, in case RAR window size is greater than 10 ms); determining, based on a symbol index of the symbol and a slot index of the slot, a radio network identifier (Refer to [Proposal 1, 2, and 3] where the radio network identifier, RA-RNTI formula includes SFN_id, slot identification information, and symbol identification information ); 
Fujitsu differs from claim 1, in that Fujitsu is silent on receiving, based on the radio network identifier, a downlink control message, wherein the downlink control message comprises a system frame information field, and wherein the system frame information field comprises an indication of the system frame number of the system frame; determining, based on the indication of the system frame number of the system frame, that a first random access response of one or more random access responses indicated by the downlink control message is for the preamble; and transmitting, based on the determining that the first random access response is for the preamble, one or more transport blocks
 	Despite these differences similar features have been seen in other prior art involving random access procedures. Shao (US Patent No. 10,631,340) discloses in the [Abstract] transmitting based on determining that a first random access response, “RAR”, is for the preamble, “…RAR for a random access preamble…”, one or more transport blocks, “DL-SCH transport block”.Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the random access feature of Fujitsu in a manner suggested by Shao, by transmitting, based on the determining that the first random access response is for the preamble, one or more transport blocks, for the benefit of supporting a random access procedure.
	Fujitsu further differs from claim 1, in that Fujitsu is silent on receiving, based on the radio network identifier, a downlink control message, wherein the downlink control message comprises a system frame information field, and wherein the system frame information field comprises an indication of the system frame number of the system frame; determining, based on the indication of the system frame number of the system frame, that a first random access response of one or more random access responses indicated by the downlink control message is for the preamble. Despite these differences similar features have been seen in other prior art involving random access procedures.
 	First note that in Fujitsu, the features of calculating the RA-RNTI using slot index, symbol index and SFN is known (Fujitsu, Section 2, Proposals 1, 2, and 3). Fujitsu further identifies the need in NR to include the symbol index in the RA-RNTI calculation (Fujitsu, Section 2, Proposal 2), due to the fact that RAPs can be transmitted using different starting symbols (the calculation of RA-RNTI using subframe index, frequency/carrier index and SFN is known in the art). Faced with the problem of identifying the RAR due to the multiple RAPs transmissions, the skilled person would rely upon the prior art reference, ZTE. According to ZTE, [ZTE Section 3, Option 2], the RA-RNTI includes an explicit PRACH time index in order to differentiate the multiple RARs transmitted based on the time index of the PRACFI resource used for the transmission of the corresponding RAP. Based on the above, and since the SFN-ID is used in Fujitsu in a similar way and for the same purpose as the PTID of document ZTE, it would be obvious to a person of ordinary skill in the art at the time of filing to, to use the SFN-ID of Fujitsu in the same way as in ZTE (i.e included explicitly in the RA-RNTI), to arrive at a steps for receiving, based on the radio network identifier, a downlink control message, wherein the downlink control message comprises a system frame information field, and wherein the system frame information field comprises an indication of the system frame number of the system frame; determining, based on the indication of the system frame number of the system frame, that a first random access response of one or more random access responses indicated by the downlink control message is for the preamble, in order to solve the same problem. 

 	In regards to claim(s) 2, 10, 17, Fujitsu is silent on the method of claim 1, wherein the downlink control message is a downlink media access control packet comprising the one or more random access responses.  Despite these differences similar features have been seen in other prior art involving random access procedures.
 	First note that in Fujitsu, the features of calculating the RA-RNTI using slot index, symbol index and SFN is known (Fujitsu, Section 2, Proposals 1, 2, and 3). Fujitsu further identifies the need in NR to include the symbol index in the RA-RNTI calculation (Fujitsu, Section 2, Proposal 2), due to the fact that RAPs can be transmitted using different starting symbols (the calculation of RA-RNTI using subframe index, frequency/carrier index and SFN is known in the art). Faced with the problem of identifying the RAR due to the multiple RAPs transmissions, the skilled person would rely upon the prior art reference, ZTE. According to ZTE, [ZTE Section 3, Option 2], the RA-RNTI includes an explicit PRACH time index in order to differentiate the multiple RARs transmitted based on the time index of the PRACFI resource used for the transmission of the corresponding RAP. Additionally according to ZTE, it is known to provide multiple RAR transmissions by multiplexing the multiple RAR transmissions in a downlink media access control packet, MAC PDU (ZTE, Page 3, Option 1). Based on the above, and since the SFN-ID is used in Fujitsu in a similar way and for the same purpose as the PTID of document ZTE, it would be obvious to a person of ordinary skill in the art at the time of filing to, receiving, based on the radio network identifier, a m, wherein the downlink control message comprises a system frame information field, and wherein the system frame information field comprises an indication of the system frame number of the system frame; determining, based on the indication of the system frame number of the system frame, that a first random access response of one or more random access responses indicated by the downlink control message is for the preamble, wherein the downlink control message is a downlink media access control packet comprising the one or more random access responses, in order to solve the same problem. 

 	In regards to claim 20, Fujitsu discloses the method of claim 15, wherein determining the radio network identifier comprises using at least one of: a subtraction operation; or a modulo operation on the system frame number (See [Fujitsu, Proposal 5]).

 	In regards to claim 4,  Fujitsu is silent on the method of claim 1, wherein:
 	the receiving the downlink control message comprises receiving a medium access control packet data unit comprising the one or more random access responses, wherein the one or more random access responses comprise the first random access response; and
 	the determining that the first random access response is for the preamble is further based on determining a field in the first random access response indicating an index of the preamble.

 	First note that in Fujitsu, the features of calculating the RA-RNTI using slot index, symbol index and SFN is known (Fujitsu, Section 2, Proposals 1, 2, and 3). Fujitsu further identifies the need in NR to include the symbol index in the RA-RNTI calculation (Fujitsu, Section 2, Proposal 2), due to the fact that RAPs can be transmitted using different starting symbols (the calculation of RA-RNTI using subframe index, frequency/carrier index and SFN is known in the art). Faced with the problem of identifying the RAR due to the multiple RAPs transmissions, the skilled person would rely upon the prior art reference, ZTE. According to ZTE, [ZTE Section 3, Option 2], the RA-RNTI includes an explicit PRACH time index in order to differentiate the multiple RARs transmitted based on the time index of the PRACFI resource used for the transmission of the corresponding RAP. Additionally according to ZTE, it is known to provide multiple RAR transmissions by multiplexing the multiple RAR transmissions in a downlink media access control packet, MAC PDU (ZTE, Page 3, Option 1). Based on the above, and since the SFN-ID is used in Fujitsu in a similar way and for the same purpose as the PTID of document ZTE, it would be obvious to a person of ordinary skill in the art at the time of filing to, to use the SFN-ID of Fujitsu in the same way as in ZTE (i.e included explicitly in the RA-RNTI), to arrive at a steps for the receiving the downlink control message comprises receiving a medium access control packet data unit comprising the one or more random access responses, wherein the one or more random access responses comprise the first random access response; and
 	the determining that the first random access response is for the preamble is further based on determining a field in the first random access response indicating an index of the preamble, in order to solve the same problem. 


In regards to claim 5, Fujitsu is silent on the method of claim 1, wherein the one or more random access responses correspond to one or more preambles transmitted via the system frame. Despite these differences similar features have been seen in other prior art involving random access procedures. First note that in Fujitsu, the features of calculating the RA-RNTI using slot index, symbol index and SFN is known (Fujitsu, Section 2, Proposals 1, 2, and 3). Fujitsu further identifies the need in NR to include the symbol index in the RA-RNTI calculation (Fujitsu, Section 2, Proposal 2), due to the fact that RAPs can be transmitted using different starting symbols (the calculation of RA-RNTI using subframe index, frequency/carrier index and SFN is known in the art). Faced with the problem of identifying the RAR due to the multiple RAPs transmissions, the skilled person would rely upon the prior art reference, ZTE. According to ZTE, there is a need address a RAR to specific UE that transmitted a specific preamble (See ZTE Section 3 RA-RNTI). Further, according to ZTE, [ZTE Section 3, Option 2], the RA-RNTI includes an explicit PRACH time index in order to differentiate the multiple RARs transmitted based on the time index of the PRACFI resource used for the transmission of the corresponding RAP. Additionally according to ZTE, it is known to provide multiple RAR transmissions by multiplexing the multiple RAR transmissions in a downlink media access control packet, MAC PDU (ZTE, Page 3, Option 1). Based on the above, and since the SFN-ID is used in Fujitsu in a wherein the one or more random access responses correspond to one or more preambles transmitted via the system frame, in order to solve the same problem. 

In regards to claim 8, Fujitsu is silent on the method of claim 1, further comprising: 
 	receiving, based on the radio network identifier, a second downlink control message, wherein the second downlink control message comprises an indication of a second system frame number different from the system frame number; and
 	determining, based on at least the indication of the second system frame number in the second downlink control message, that the one or more second random access responses indicated by the second downlink control message is not for the preamble that is transmitted in the system frame.
. Despite these differences similar features have been seen in other prior art involving random access procedures.
 	First note that in Fujitsu, the features of calculating the RA-RNTI using slot index, symbol index and SFN is known (Fujitsu, Section 2, Proposals 1, 2, and 3). Fujitsu further identifies the need in NR to include the symbol index in the RA-RNTI calculation (Fujitsu, Section 2, Proposal 2), due to the fact that RAPs can be transmitted using different starting symbols (the calculation of RA-RNTI using subframe index, frequency/carrier index and SFN is known in the art). Faced with the problem of identifying the RAR due to the multiple RAPs receiving, based on the radio network identifier, a second downlink control message, wherein the second downlink control message comprises an indication of a second system frame number different from the system frame number; and determining, based on at least the indication of the second system frame number in the second downlink control message, that the one or more second random access responses indicated by the second downlink control message is not for the preamble that is transmitted in the system frame, in order to solve the same problem. 


 	In regards to claim 11, Fujitsu discloses the method of claim 9, wherein: transmitting the preamble is via a random access channel occasion ([Fujitsu, 2.Discussion] “…PRACH occasions on the levels of system frame, subframe, slot and symbol are considered as the baseline…”); the random access channel occasion starts from the symbol of the slot in the system frame ([Fujitsu, Fig. 1]); and determining the radio network identifier is further based 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu (Fujitsu, “RA-RNTI calculation” cited in March 20, 2020, IDS) in view of (Shao, US Patent No. 10,631,340) in view of ZTE (ZTE, “Remaining details of the RACH procedure”, cited in March 20, 2020, IDS) in view of Damnjanovic (USPGPub No. 2009/0238141).

 	In regards to claim 6, Fujitsu is silent on the method of claim 1, wherein the the first random access response comprises a subheader, wherein the subheader comprises the system frame information field. Despite these differences similar features have been seen in other prior art involving random access procedures.  First note that in Fujitsu, the features of calculating the RA-RNTI using slot index, symbol index and SFN is known (Fujitsu, Section 2, Proposals 1, 2, and 3). Fujitsu further identifies the need in NR to include the symbol index in the RA-RNTI calculation (Fujitsu, Section 2, Proposal 2), due to the fact that RAPs can be transmitted using different starting symbols (the calculation of RA-RNTI using subframe index, frequency/carrier index and SFN is known in the art). Faced with the problem of identifying the RAR due to the multiple RAPs transmissions, the skilled person would rely upon the prior art reference, ZTE. According to ZTE, there is a need address a RAR to specific UE that transmitted a specific preamble (See ZTE Section 3 RA-RNTI). Further, according to ZTE, [ZTE Section 3, Option 2], the RA-RNTI includes an explicit PRACH time index in order to differentiate MAC PDU (ZTE, Page 3, Option 1). Based on the above, and since the SFN-ID is used in Fujitsu in a similar way and for the same purpose as the PTID of document ZTE, it would be obvious to a person of ordinary skill in the art at the time of filing to, to use the SFN-ID of Fujitsu in the same way as in ZTE (i.e included explicitly in the RA-RNTI), to arrive at a steps for a first random access premable, in order to solve the same problem. 
	Furthermore with regards to wherein the  first random access response comprises a subheader, wherein the subheader comprises the system frame information field, said feature have been seen in other prior art involving communication of random access responses. Damnjanovic (USPGPub No. 2009/0238141) for example teaches where a random access message comprises a sub-header, the subheader comprising a system information field, system frame number ([Par. 64 - Par. 65]).
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the random access feature suggested by Fujitsu in view of Damnjanovic to arrive at wherein the  first random access response comprises a subheader, wherein the subheader comprises the system frame information field, as similarly seen in Damnjanovic in order to provide a benefit of further supporting random access procedures, where the SFN can be used to identify/differentiate random access responses. 

Claim 7, 13, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu (Fujitsu, “RA-RNTI calculation” cited in March 20, 2020, IDS) in view of (Shao, US Patent No. 10,631,340) in view of ZTE (ZTE, “Remaining details of the RACH procedure”, cited in March 20, 2020, IDS) in view of Roy (US 20200107373 A1).

 	In regards to claim(s) 7, 13, and 18 Fujitsu is silent on the method of claim 1, wherein the indication of the system frame number is one of: one or more most significant bits (MSBs) of the system frame number; or one or more least significant bits (LSBs) of the system frame number.
	Despite these differences similar features have been seen in other prior art involving random access procedures. Roy (US 20200107373 A1) discloses a feature where an indication of a system frame number comprises, a number of LSBs or MSBs of a system frame number ([0221 - 0222]).
	Thus it would have been obvious to a a person of ordinary skill in the art at the time of filing to further modify Fujitsu such that wherein the indication of the system frame number is one of: one or more most significant bits (MSBs) of the system frame number; or one or more least significant bits (LSBs) of the system frame number, as similarly seen in Roy, based upon recognition of the MSB and/or LSBs of a SFN as being sufficiently reliable in use to identify a SFN.

Claim(s) 12 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu (Fujitsu, “RA-RNTI calculation” cited in March 20, 2020, IDS) in view of (Shao, US Patent No. 10,631,340) in view of ZTE (ZTE, “Remaining details of the RACH procedure”, cited in March 20, 2020, IDS) in view of Shen (USPGPub No. 20120069788 A1)

 	In regards to claim(s) 12, and 17, Fujitsu is silent on the method of claim 15, wherein the downlink control message comprises a subheader and a medium access control packet, and wherein the subheader comprises an index of the preamble. Despite these differences similar features have been seen in other prior art involving random access procedures.
 	First note that in Fujitsu, the features of calculating the RA-RNTI using slot index, symbol index and SFN is known (Fujitsu, Section 2, Proposals 1, 2, and 3). Fujitsu further identifies the need in NR to include the symbol index in the RA-RNTI calculation (Fujitsu, Section 2, Proposal 2), due to the fact that RAPs can be transmitted using different starting symbols (the calculation of RA-RNTI using subframe index, frequency/carrier index and SFN is known in the art). Faced with the problem of identifying the RAR due to the multiple RAPs transmissions, the skilled person would rely upon the prior art reference, ZTE. According to ZTE, [ZTE Section 3, Option 2], the RA-RNTI includes an explicit PRACH time index in order to differentiate the multiple RARs transmitted based on the time index of the PRACFI resource used for the transmission of the corresponding RAP. Additionally according to ZTE, it is known to provide multiple RAR transmissions by multiplexing the multiple RAR transmissions in a downlink media access control packet, MAC PDU (ZTE, Page 3, Option 1). Based on the above, and since the SFN-ID is used in Fujitsu in a similar way and for the same purpose as the PTID of document ZTE, it would be obvious to a person of ordinary skill in the art at the time of filing to, to use the SFN-ID of Fujitsu in the same way as in ZTE (i.e included explicitly in the RA-RNTI), to wherein the downlink control message comprises a subheader and a medium access control packet, and wherein the subheader comprises an index of the preamble., in order to solve the same problem. 
	The combined teachings of Fujitsu in view of ZTE further differ from claim 12, in the combined teachings where the downlink control message comprises a subheader, wherein the subheader comprises index of the preamble. Despite these differences similar features have been seen in other prior art involving random access. Shen (USPGPub No. 20120069788 A1) for example discloses where a downlink control message, random access response message, includes a subheader wherein the subheader comprises an index of the preamble (“[0068].. if the RA-RNTI (on PDCCH) carried in the random access response message received by the relay is corresponding to the RA-RNTI (on PRACH) of the random access resource of the random access preamble sent from the relay, and the random access preamble identifier RAPID (in PDU of the MAC layer) in the random access response message matches a random access preamble index (RPI) sent from the relay, then the relay receives a correct random access response message, and reads contents of the MAC RAR corresponding to the subheader including the RAPID.  ”).
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the random access feature suggested by the combined teachings of Fujitsu in view of ZTE by arriving at wherein the downlink control message comprises a subheader and a medium access control packet, and wherein the subheader comprises an index of the preamble, as similarly seen in Shen in order to facilitate the identifying and processing of a random access response.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu (Fujitsu, “RA-RNTI calculation” cited in March 20, 2020, IDS) in view of (Shao, US Patent No. 10,631,340) in view of ZTE (ZTE, “Remaining details of the RACH procedure”, cited in March 20, 2020, IDS) in view of Ohara (USPGPub No. 20200281016 A1).

 	In regards to claim 19,  Fujitsu is silent on the method of claim 15, wherein:
the transmitting the preamble is via a bandwidth part; and the determining the radio network identifier is further based on an indication of the bandwidth part.	
	Despite these differences similar features have been seen in other prior art involving random access procedures. Ohara (US 20200281016 A1) discloses transmitting a preamble via bandwidth part (See [Claim 13]”…a frequency position of the RACH resource in the BWP...the random access preamble being mapped to the RACH resources…”) and determining a radio network identifier based on an indication of the bandwidth part ([Claim 13]…calculates a RA-RNTI based on  a frequency position of the RACH resource in the BWP…”).
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the random access feature of Fujitsu to arrive at transmitting the preamble is via a bandwidth part; and the determining the radio network identifier is further based on an indication of the bandwidth part, as similarly seen in Ohara in order to facilitate random access procedures.


Allowable Subject Matter
3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        
/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476